DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 7-12, 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oka (US 2016/0198913) in view of Himukai (US 4545794, previously cited).
Regarding claim 1, Oka teaches a cleaning bin (31) mountable to an autonomous cleaning robot operable to receive debris from a floor surface, the cleaning bin comprising: an inlet (31AB4) positioned between lateral sides of the cleaning bin (fig 5); an outlet (31Da2) located on one of the lateral sides (fig 5), the outlet configured to connect to a vacuum assembly (32; fig 3; [0044]), the vacuum assembly operable to direct an airflow from the inlet of the cleaning bin to the outlet of the cleaning bin (flow shown by arrow in fig 3; note that the vacuum assembly is not positively recited as a part of the claimed bin); a debris chamber (31Ac; fig 4A) to receive debris from the airflow ([0060]); an airflow chamber (interior of 31D) separated from the debris chamber by a prefilter (31C), the prefilter forming at least a portion of a top surface of the debris chamber and at least a portion of a bottom surface of the airflow chamber (fig 7; [0045]), and wherein the cleaning bin is releasably connected to the autonomous cleaning robot to provide user-separability of the cleaning bin from the vacuum assembly ([0039]). Oka does not teach a filter socket located at the outlet configured to receive a filter. Himukai teaches a cleaning bin (5) including a filter socket (fig 2, element 19 holding filter 22) located at an outlet of the cleaning bin (fig 2; air flows from cleaning bin including areas 59 and 60 to outlet at which filter 22 is located), wherein the outlet is located on a lateral side of the bin (right side in fig 2), the filter socket configured to receive a filter (22) and provide the airflow to flow through the filter to the outlet of the cleaning bin (airflow shown by arrows in fig 2), wherein the filter is positioned substantially perpendicularly to a prefilter (31; fig 2). It 
Regarding claim 7, Oka, as modified, teaches all the limitations of claim 1 as described above. Oka further teaches a transition portion proximate to the filter socket configured such that the airflow travels from the airflow chamber into the transition portion and then into the filter socket (see arrow in fig 3 depicting transition from airflow chamber to 31Da2 where the filter socket would be located based on the modification described in claim 1; as broadly claimed, the right side of the airflow chamber transitions to the filter socket).
Regarding claim 8, Oka, as modified, teaches all the limitations of claim 1 as described above. Oka does not teach a specific volume of the debris chamber. However, known work in one field of endeavor may prompt variations (in this case change in size) of it for use in either the same field or a different one based on design incentives or other market forces if the variations, dependent on work-piece parameters, are predictable to one of ordinary skill in the art, since it has been held that changing size, dependent on work-piece parameters, involves only routine skill in the art (MPEP 2144.04 IV A). Further, Oka teaches the volume of the debris chamber directly effects the tendency of the filter to clog ([0088]). Therefore, it would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to make the debris chamber of Oka within the claimed volume, as volume is a results effective variable effecting the tendency of filter clogging.
Regarding claim 9, Oka, as modified, teaches all the limitations of claim 1 as described above. Oka further teaches a bin attachment hook (fig 5; 31Dc) configured to interface with a socket (2e1) of the autonomous cleaning robot when inserting and removing the cleaning bin (fig 4A; [0056]). 
Regarding claim 10, Oka, as modified, teaches all the limitations of claim 9 as described above. Oka does not teach a specific height of the bin attachment hook. However, known work in one field of endeavor may prompt variations (in this case change in size) of it for use in either the same field or a different one based on design incentives or other market forces if the variations, dependent on work-piece parameters, are predictable to one of ordinary skill in the art, since it has been held that changing size, dependent on work-piece parameters, involves only routine skill in the art (MPEP 2144.04 IV A). Therefore, it would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to make the bin attachment hook of Oka within the claimed size in order to achieve the predictable result of providing a hook which can securely lock to the robot without breaking.
Regarding claim 11, Oka, as modified, teaches all the limitations of claim 9 as described above. Oka further teaches the bin attachment hook has tapered ends (fig 5, left and right ends of 31Dc1 are tapered) configured to aid in aligning the bin with the autonomous cleaning robot during insertion and removal of the cleaning bin ([0058]).
Regarding claim 12, Oka, as modified, teaches all the limitations of claim 1 as described above. Oka further teaches the cleaning bin has a curved outer surface complementary to a curved outer surface of a body of the autonomous cleaning robot (shown in fig 1).
Regarding claim 36, Oka teaches a cleaning bin (31) mountable to an autonomous cleaning robot operable to receive debris from a floor surface, the cleaning bin comprising: an inlet (31AB4) positioned between lateral sides of the cleaning bin (fig 5); an outlet (31Da2) located on one of the lateral sides (fig 5), the outlet configured to connect to a vacuum assembly (32; fig 3; [0044]), the vacuum assembly operable to direct an airflow from the inlet of the cleaning bin to the outlet of the cleaning bin (flow shown by arrow in fig 3; note that the vacuum assembly is not positively recited as a part of the claimed bin); a debris chamber (31Ac; fig 4A) to receive debris from the airflow ([0060]); an airflow chamber (interior of 31D) separated from the debris chamber by a prefilter (31C), the prefilter forming at least a portion of a top surface of the debris chamber and at least a portion of a bottom surface of the airflow chamber (fig 7; [0045]), and a notch (31Da11; fig 5) releasably engageable with a bin latch of the autonomous cleaning robot ([0051] engages with 2d) to separate the cleaning bin from a body of the robot and the vacuum assembly (note that the bin latch and robot are not positively recite as a part of the claimed cleaning bin). Oka does not teach a filter socket located at the outlet configured to receive a filter. Himukai teaches a cleaning bin (5) including a filter socket (fig 2, element 19 holding filter 22) located at an outlet of the cleaning bin (fig 2; air flows from cleaning bin including areas 59 and 60 to outlet at which filter 22 is located), wherein the outlet is located on a lateral side of the bin (right side in fig 2), the filter socket configured to receive a filter (22) and provide the airflow to flow through the filter to the outlet of the cleaning bin (airflow shown by arrows in fig 2), wherein the filter is positioned substantially perpendicularly to a prefilter (31; fig 2). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to provide the vertical .
Claims 2 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oka and Himukai as applied to claims 1 and 36 above, and further in view of Vanderstegen-Drake et al (US 2013/0061420, previously cited).
Regarding claims 2 and 37, Oka, as modified, teaches all the limitations of claims 1 and 36 as described above. Oka does not explicitly teach the cleaning bin is absent exposed metallic components. Vanderstegen-Drake teaches a cleaning bin wherein the cleaning bin is made of plastic ([0052]). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to make the cleaning bin of Oka out of plastic, thus being absent exposed metallic components, as plastic is known to provide suitable mechanical properties and resilience to the bin in the event of collision with an obstacle as taught by Vanderstegen-Drake ([0052]).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oka and Himukai as applied to claim 1 above, and further in view of Runnoe et al (US 2017/0224184, previously cited).
Regarding claim 3, Oka, as modified, teaches all the limitations of claim 1 as described above. Oka further teaches the prefilter is in position between the debris chamber and the airflow chamber (fig 7). Oka does not teach how the prefilter is attached. Runnoe teaches welding a filter to a cleaning bin ([0063]). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to weld the prefilter of Oka . 
Claims 4-5 and 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oka and Himukai as applied to claims 1 and 36 above, and further in view of Gilbert Jr et al (US 2012/0311813, cited by applicant).
Regarding claims 4-5 and 38-39, Oka, as modified, teaches all the limitations of claims 1 and 36 as described above. Oka does not teach the inlet including a pivotably movable door. Gilbert teaches a cleaning bin having an inlet (fig 23; 2320) having a pivotably movable door (2310; pivoting described [0141]); and a door release latch mechanism for opening the pivotably movable door (unlabeled tabs shown on the interior of the door in fig 23). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to include a pivotably movable door to the inlet of Oka in order to allow a user to easily empty the debris chamber.
Claim 6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Oka, Himukai and Gilbert as applied to claim 5 above, and further in view of Schnittman et al (US 2008/0276407, previously cited).
Regarding claim 6, Oka, as modified, teaches all the limitations of claim 5 as described above. Oka does not teach the door release latch comprising a button. Schnittman teaches a cleaning bin including a pivotably moveable door (620; fig 24) with a door release latch mechanism comprising a button (632) positioned in a top surface of the cleaning bin (fig 24). It would have been obvious for a person having ordinary skill in the art at the effective time of .
Claims 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert Jr et al (US 2012/0311813, cited by applicant) in view of Himukai (US 4545794, previously cited).
Regarding claim 32, Gilbert teaches cleaning bin mountable to an autonomous cleaning robot operable to receive debris from a floor surface, the cleaning bin comprising: an inlet (2320) positioned between lateral sides of the cleaning bin (shown in fig 24); an outlet  (2500) configured to connect to a vacuum assembly (impeller; fig 25), the vacuum assembly operable to direct an airflow from the inlet of the cleaning bin to the outlet of the cleaning bin ([0143]); a debris chamber (420) to receive debris from the airflow; an airflow chamber (445) separated from the debris chamber by a prefilter (430), the prefilter forming at least a portion of a top surface of the debris chamber and at least a portion of a bottom surface of the airflow chamber (debris chamber shown in fig 23; airflow chamber shown in fig 24; prefilter 430 separates the chambers). Gilbert does not teach a filter socket located at the outlet of the cleaning bin or the outlet located on one of the lateral sides. Himukai teaches a cleaning bin including a filter socket (fig 2, element 19 holding filter 22) located at an outlet of an airflow chamber and the cleaning bin (fig 2; air flows from cleaning bin including areas 59 and 60 to outlet at which filter 22 is located), wherein the outlet is located on a lateral side of the bin (right side in fig 2), the filter socket configured to receive a filter (22) and provide the airflow to flow through the filter to the outlet of the cleaning bin (airflow shown by arrows in fig 2), wherein the filter is positioned vertically (fig 2) and perpendicularly to a prefilter (31). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to 
Regarding claims 33, Gilbert, as modified, teaches all the limitations of claim 32 as described above. Gilbert further teaches the inlet includes a pivotably moveable door (2310).
Regarding claim 34, Gilbert, as modified, teaches all the limitations of claim 33 as described above. Gilbert further teaches a door release latch mechanism for opening the pivotably movable door (unlabeled tabs shown on the interior of the door in fig 23).
Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert and Himukai as applied to claim 34 above, and further in view of Schnittman et al (US 2008/0276407, previously cited).
Regarding claim 35, Gilbert, as modified, teaches all the limitations of claim 34 as described above. Gilbert does not teach the door release latch comprising a button. Schnittman teaches a cleaning bin including a pivotably moveable door (620; fig 24) with a door release latch mechanism comprising a button (632) positioned in a top surface of the cleaning bin (fig 24). It would have been obvious for a person having ordinary skill in the art at the effective time .
Response to Arguments
Applicant's arguments filed 24 Sep 2021 have been fully considered but they are not persuasive. Regarding claim 1, Applicant argues that Gilbert does not teach the cleaning bin being separable from the vacuum assembly. However, Gilbert is no longer relied upon to teach this limitation. The newly cited Oka reference teaches this newly added limitation as detailed in the rejection above. Regarding claim 32, applicant argues that Himukai does not teach the inlet positioned between lateral sides of the cleaning bin. However, Gilbert is cited to teach this limitation as detailed in the rejection above. Applicant further argues that there is not sufficient space in Gilbert to accommodate a filter socket and filter at the outlet. However, there is no limitations regarding the size of the filter or indication in the art that a filter could not be incorporated in the outlet of Gilbert. Applicant further argues that supplying a filter to the outlet of Gilbert would cause the vacuum system to fail, rendering it inoperable for its intended purpose. However, applicant has provided no evidence to support this conclusion. The prior art of Himukai conclusively shows that multiple filters can be provided in a vacuum system without loss of function. 
Applicant provides no additional arguments for the dependent claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other similar bins are cited, including those with similar filter arrangements.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091. The examiner can normally be reached M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723